        Case 2:20-cv-02114-JDP Document 3 Filed 11/02/20 Page 1 of 1


 1

 2

 3

 4                                      UNITED STATES DISTRICT COURT
 5                                  EASTERN DISTRICT OF CALIFORNIA
 6

 7    BRANDON LA’SHAUN TAYLOR,                           Case No. 2:20-cv-02114-JDP (PC)

 8                         Plaintiff,
                                                         ORDER TO SUBMIT APPLICATION TO
 9              v.                                       PROCEED IN FORMA PAUPERIS OR PAY
                                                         FILING FEE WITHIN 45 DAYS
10    SOLANO COUNTY PUBLIC
      DEFENDER’S OFFICE, et al.,
11
                           Defendants.
12

13

14             Plaintiff is a state prisoner proceeding without counsel in this civil rights action under 42

15   U.S.C. § 1983. He filed his complaint, ECF No. 1, without either paying the filing fee or

16   submitting an application to proceed in forma pauperis. He must select one of these options

17   before this case can proceed.

18             Accordingly, it is hereby ordered that:

19             1.     The Clerk of Court shall send plaintiff a prisoner application to proceed in forma

20   pauperis with this order.

21             2.     Within forty-five (45) days of the date of service of this order, plaintiff shall

22   submit the attached application to proceed in forma pauperis, completed and signed, or, in the

23   alternative, pay the $400.00 filing fee for this action. No requests for extension will be granted

24   without a showing of good cause. Failure to comply with this order will result in dismissal of this

25   action.

26

27   Dated: October 30, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
28
